Exhibit 10.1 FORM OF EXCHANGE AGREEMENT This Exchange Agreement (this “ Agreement ”) dated on and as of the date set forth on the signature page hereto by and between Mikros Systems Corporation, a Delaware corporation (“ Issuer ”), and the stockholder identified on the signature page hereof (“ Holder ”). Recitals WHEREAS, Holder is the record and beneficial owner of shares of the Issuer's Convertible Preferred Stock, $0.01 par value per share (the “ Convertible Preferred Shares ”), Series B Preferred Stock, $0.01 par value per share (the “ Series B Shares ”), Series C Preferred Stock, $0.01 par value per share (the “ Series C Shares ”), and/or Series D Preferred Stock, $0.01 par value per share (the “ Series D Shares ”), as set forth on Exhibit A hereto; WHEREAS, upon the terms and subject to the conditions hereof, Holder and Issuer wish to exchange the foregoing shares for shares of the Issuer’s common stock, $0.01 par value per share (“ Common Stock ”), and cash as set forth in Exhibit B ; WHEREAS, the parties hereto desire to make certain representations, warranties, covenants and other agreements in connection with the transactions contemplated hereby. NOW, THEREFORE, in consideration of the covenants, promises and representations set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE I
